      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 1 of 11




 1   Susan Marks (#032087)
     Susan Marks & Advocates, PLLC
 2   3260 N. Hayden Road, Suite 210
 3   Scottsdale, AZ 85251
     480-459-2403
 4   480-567-0226 (facsimile)
 5   susan@susanmarks-advocates.com
     Attorney for Plaintiffs
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
 9                            FOR THE DISTRICT OF ARIZONA
10
11   Katherine Stewart, for herself and as next) Case No.:
                                               )
12   friend of J.S., a minor                   )
                                               ) ORIGINAL COMPLAINT
13                                             )
                    Plaintiff,                 )
14                                             )
            vs.                                )
15                                             )
                                               )
16   Quality Interactive, L.L.C.               )
                                               )
17                                             )
                    Defendant                  )
18                                             )
                                               )
19
20          Plaintiffs respectfully file this Original Complaint as follows:
21
22                                       INTRODUCTION
23          Defendant Quality Interactive, L.L.C., is a school and place of public
24
     accommodation. Quality Interactive violated Title III of the Americans with Disabilities
25
26   Act (“ADA”), 42 U.S.C. § 12182, and the Arizonans with Disabilities Act (“AzDA”),

27   A.R.S. § 41-1492, et seq., by illegally discriminating against and refusing to admit Plaintiff
28
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 2 of 11




 1   Katherine Stewart’s minor son, J.S., into kindergarten on account of his disability, and

 2   refusing to accommodate J.S. by allowing him to attend kindergarten with a one-on-one
 3
     aide. Plaintiff was also discriminated against by association through her son J.S.. Plaintiff
 4
 5   seeks declaratory and injunctive relief to prevent Quality Interactive from continuing its

 6   intentional illegal discriminatory actions, and damages to remedy for denying J.S. the full
 7
     and equal enjoyment of the benefits of and participation in Defendant’s kindergarten
 8
     program.
 9
10
                                  JURISDICTION AND VENUE
11
     1.     28 U.S.C. § 1331 confers jurisdiction to this Court. This action is authorized
12
13          pursuant to Title III of the ADA, U.S.C. § 12180, et seq. This court has
14          supplemental jurisdiction to hear Plaintiff’s state law claim pursuant to 28 U.S.C.
15
            § 1367(a), because the state law claims arise for a common nucleus of operative
16
17          facts and are so related to the Plaintiff’s federal claims that they form part of the

18          same case or controversy under Article III of the U.S. Constitution.
19
     2.     Venue is proper in the District Court of Arizona pursuant to 28 U.S.C. 1391, as all
20
21          conduct giving rise to Plaintiff’s claims arise in the District, and the Defendants’

22          business is located in the District.
23
                                               PARTIES
24
                                                   Plaintiff
25
     3.     Plaintiff Katherine Stewart is parent of J.S., a minor, born in 2013. Plaintiff
26
27          Stewart and J.S. reside in Cave Creek, Arizona.
28



                                                      2
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 3 of 11




 1   4.   J.S. is a six-year-old child diagnosed with Autism, which is a disability defined by

 2        28 C.F.R. § 36.105 and A.R.S. § 42-1492. This diagnosis makes J.S. a “qualified
 3
          individual with a disability”, as that term is defined under Title III of the ADA, 42
 4
 5        U.S.C. § 12131(2) and the AzDA.

 6
                                             Defendant
 7
     5.   Defendant Quality Interactive, L.L.C. (“QI”), is a registered Arizona company that
 8
 9        operates a Montessori school program at 33212 N 56th St. in Cave Creek,
10        Arizona.
11
     6.   QI is a “private entity,” providing “public accommodations,” as those terms are
12
13        defined under Title III of the ADA and the AzDA.

14                                           FACTS
15   7.   J.S. was diagnosed at age three with Autism Spectrum Disorder (ASD or Autism).
16
          Autism is a neurobehavioral disorder characterized by impairments in social
17
18        interaction, language and communication, and restrictive repetitive behaviors.

19        ASD ranges in severity of symptoms. Some individuals with ASD exhibit
20
          cognitive impairments, while others do not, and the language abilities can range
21
22        from highly verbal to nonverbal.

23   8.   J.S. is verbal and has mild-moderate cognitive impairments. He does not exhibit
24
          behavioral challenges that differ significantly from other children of kindergarten
25
          age.
26
27
28



                                                3
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 4 of 11




 1   9.    The only criteria for enrollment in kindergarten in Arizona is that a child must be

 2         5 years old by the start of the kindergarten academic year.
 3
     10.   In August 2018, Plaintiff sought a Montessori school option where J.S. would be
 4
 5         educated with appropriate peer models in order to learn social and language skills

 6         within a class that offered a small adult to student ratio, which is a feature
 7
           described on QI’s website.
 8
     11.   Defendant QI’s educational model follows the Montessori method, which, as
 9
10         stated on their website is different from a traditional classroom: “In a Montessori
11         classroom, a child progresses at his/her own rate; there are no pressures to ‘catch
12
           up’ or ‘slow down’ to the level of the class. The child working at his/her own rate
13
14         develops good work habits….The emphasis is on making each child feel

15         competent on his or her own.” See https://www.qimontessori.com/kindergarten-
16
           education/.
17
18   12.   J.S. was of kindergarten age by the start of the school year and was eligible at that

19         time to enroll in kindergarten in public school.
20
     13.   Plaintiff chose to enroll J.S. into Defendant QI’s preschool Montessori program
21
           (instead of kindergarten) in order to allow J.S. opportunities to benefit from the
22
23         socialization and individualized learning environment of QI’s Montessori program
24         before starting kindergarten. J.S. began attending QI’s preschool program on
25
           August 10, 2018.
26
27   14.   J.S. attended QI’s preschool Montessori program on a half-day basis for the 2018-

28         2019 school year.


                                                  4
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 5 of 11




 1   15.   During the parent conference in October 2018 when Plaintiff was told how well

 2         J.S. was doing, Plaintiff requested that J.S. be able to attend QI’s preschool
 3
           Montessori program for full days, which was an option available to other, non-
 4
 5         disabled students.

 6   16.   QI never provided J.S. with the option to attend preschool for full days because of
 7
           J.S.’s disability. The QI preschool teacher informed Plaintiff that due to the nature
 8
           of J.S.’s disabilities, he would require more individual attention than they could
 9
10         provide.
11   17.   J.S. thrived in the QI Montessori preschool program, and his social, language and
12
           academic skills increased during the school year. J.S. was excited to attend school
13
14         at QI.

15   18.   QI had no additional, published criteria for enrollment in its kindergarten, rather it
16
           is a Montessori program where children are allowed to progress at their own rate.
17
18   19.   In January 2019, Plaintiff completed the enrollment packet for J.S. to attend QI’s

19         kindergarten program for the 2019-2020 school year.
20
     20.   Nothing in the QI enrollment packet indicated that children starting kindergarten
21
           had to meet any criteria to enroll.
22
23   21.   In February 2019, QI requested a meeting with Plaintiff to discuss whether J.S.
24         could be promoted to kindergarten. On information and belief, QI does not require
25
           such a meeting of every parent, especially when the child has no disability.
26
27   22.   On March 22, 2019, Defendant and Plaintiff met, represented by respective

28         counsel, to review whether J.S. would be accepted into QI’s kindergarten program.


                                                  5
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 6 of 11




 1   23.   During that meeting, Plaintiff requested reasonable modifications and

 2         accommodations because J.S. had blossomed while attending the QI preschool
 3
           program and Plaintiff wanted J.S. to continue in QI’s Montessori program.
 4
 5   24.   Among the accommodations Plaintiff requested for kindergarten enrollment was

 6         that QI allow J.S. to have his Applied Behavioral Analysis (“ABA”) therapist
 7
           provide one-on-one support to J.S. ABA therapists are critical for autistic
 8
           children’s learning, because they help autistic children understand and access the
 9
10         lessons in school. The ABA therapist would assist J.S. to understand what was
11         expected of him.
12
     25.   This ABA therapist would be funded through Plaintiff’s private health insurance
13
14         (school-based ABA services are available under many insurance plans in

15         Arizona). QI would face no additional costs for the ABA therapist assigned to J.S.
16
     26.   In an April 5, 2019 letter, Defendant QI denied J.S. enrollment into its
17
18         kindergarten program.

19   27.   For the first time, QI claimed that it had academic and behavioral criteria for
20
           admission to kindergarten, and QI claimed that J.S. failed to meet skills listed in
21
           QI’s Kindergarten Readiness Evaluation.
22
23   28.   The Kindergarten Readiness Evaluation is a checklist that a QI teacher fills out
24         when directed by administration, and is based on the teacher’s informal
25
           observations of a child.
26
27
28



                                                 6
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 7 of 11




 1   29.   On information and belief, QI does not evaluate all children who enroll in its

 2         kindergarten program or require all children enrolled to meet all the criteria on the
 3
           checklist in order to enroll in kindergarten at QI.
 4
 5   30.   Findings in QI’s Kindergarten Readiness Evaluation with regard to J.S. were false.

 6         For example, QI falsely claimed that J.S. was not eligible for QI’s kindergarten
 7
           because he was non-verbal, when in fact J.S. can respond verbally and is capable
 8
           of coherent speech.
 9
10   31.   QI used its QI’s Kindergarten Readiness Evaluation as a mechanism to illegally
11         discriminate against J.S..
12
     32.   In the April 5, 2019 letter, QI also refused the accommodations that Plaintiff had
13
14         requested, claiming that allowing Plaintiff to provide an ABA therapist would

15         result in a fundamental alteration of the kindergarten program and create an undue
16
           burden.
17
18   33.   In fact, the ABA therapist would not fundamentally alter or burden QI’s program.

19         QI made this claim in order to present a pretext for discrimination towards J.S., a
20
           child with Autism.
21
     34.   Due to J.S.’s disability, he requires some modifications in the way instruction is
22
23         provided to him. The provision of school-based ABA services is a common
24         support for children with Autism. Therefore, QI’s refusal to allow this support,
25
           which is often necessary, effectively denies many children with Autism the
26
27         benefits of QI’s educational services.

28



                                                    7
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 8 of 11




 1   35.   QI refused to consider any other modification or reasonable accommodation of

 2         J.S.’s disability that would allow him to participate in its program.
 3
                                  FIRST CAUSE OF ACTION
 4
                           Americans With Disabilities Act, Title III
 5
 6   36.   Plaintiff re-alleges paragraphs one through thirty-five as if fully restated here.

 7   37.   J.S. is an individual with a disability as defined in 28 C.F.R. § 36.105.
 8
     38.   Because QI is a public accommodation, QI is required to “make reasonable
 9
           modifications to policies, practices, or procedures, when such modifications are
10
11         necessary to afford goods, services, facilities, privileges, advantages, or
12
           accommodations to individuals with disabilities is also discriminatory unless the
13
           modifications would constitute a fundamental alteration.” 42 U.S.C. §
14
15         12182(b)(2)(A)(ii); 28 C.F.R. § 36.302.
16   39.   The ADA further provides that the term “discriminate” includes “a failure to make
17
           reasonable modifications in policies, practices, or procedures, when such
18
19         modifications are necessary to afford such goods, services, facilities, privileges,

20         advantages, or accommodations to individuals with disabilities, unless the entity
21
           can demonstrate that making such modifications would fundamentally alter the
22
           nature of such goods, services, facilities, privileges, advantages, or
23
24         accommodations.” Id.
25
     40.   QI discriminated against J.S. by refusing him admission to kindergarten on
26
           account of his disability.
27
28



                                                  8
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 9 of 11




 1   41.   QI discriminated against J.S. by failing to provide him with reasonable

 2         accommodations as is required under Title III of the ADA.
 3
     42.   This failure has resulted in a denial of J.S.’s access to the benefits of QI’s goods
 4
 5         and services.

 6   43.   As a result of Defendant QI’s actions, Plaintiff and J.S. have suffered
 7
           consequential damages including emotional harm and distress. J.S., as a child with
 8
           Autism, experiences challenges with change and has expressed sadness to his
 9
10         parents that he wants to go to the QI school. Children like J.S. need consistency
11         and familiarity. Plaintiff has had to find another appropriate school for J.S. and
12
           also provide emotional support to J.S. for his emotional distress with changing
13
14         schools.

15                               SECOND CAUSE OF ACTION
16
                                 Arizonans With Disabilities Act
17
     44.   Plaintiffs re-allege paragraphs one through thirty-five as if fully restated here.
18
19   45.   J.S. is an individual with disability, as defined in A.R.S. § 41-1492.6: “‘Disability’
20         means, with respect to an individual, any of the following: (a) A physical or
21
           mental impairment that substantially limits one or more of the major life activities
22
23         of the individual. (b) A record of such an impairment. (c) Being regarded as

24         having such an impairment.”
25
     46.   Defendant QI’s school is a “public accommodation” as defined in A.R.S. § 41-
26
27         1492.11(k).

28



                                                  9
      Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 10 of 11




 1   47.   QI discriminated against J.S. as defined in § 41-1492.02(G)(2) because of QI’s

 2         failure “to make reasonable modifications in policies, practices or procedures, if
 3
           these modifications are necessary to afford these goods, services, facilities,
 4
 5         privileges, advantages or accommodations to individuals with disabilities, unless

 6         the entity can demonstrate that making these modifications would fundamentally
 7
           alter the nature of these goods, services, facilities, privileges, advantages or
 8
           accommodations.”
 9
10   48.   QI discriminated against J.S. by refusing him admission to kindergarten on
11         account of his disability.
12
     49.   As a result of Defendant QI’s actions, Plaintiff and J.S. have suffered
13
14         consequential damages including emotional harm and distress. J.S., as a child with

15         Autism, experiences challenges with change and has expressed sadness to his
16
           parents that he wants to go to the QI school. Children like J.S. need consistency
17
18         and familiarity. Plaintiff has had to find another appropriate school for J.S. and

19         also provide emotional support for his emotional distress with changing schools.
20
                                        PRAYER FOR RELIEF
21
22   WHEREFORE, Plaintiffs respectfully request that the Court:

23         A.     Issue an order for declaratory relief, declaring that Defendant QI’s conduct
24
                  in failing to admit J.S. to kindergarten and refusing to provide reasonable
25
                  modifications are unlawful and in violation of Title III of the ADA and the
26
27                Arizonans with Disabilities Act;
28



                                                  10
     Case 2:19-cv-03113-SMB Document 1 Filed 05/15/19 Page 11 of 11




 1        B.    Issue an order enjoining Defendant QI from discriminating against J.S. by

 2              excluding him from QI’s kindergarten program and refusing the requested
 3
                accommodation of a private ABA therapist to support J.S. to access the
 4
 5              learning opportunities provided at the QI school.

 6        C.    Issue an order enjoining Defendant QI from discriminating against students
 7
                in enrolling them in school on the basis of disability, and require QI to
 8
                provide written procedures on how students’ parents may request
 9
10              accommodations for any child who has a disability.
11        D.    Award pecuniary and non-pecuniary damages to Plaintiffs;
12
          E.    Find that Plaintiffs are prevailing parties pursuant to Title III of the ADA
13
14              and the AzDA, and grant Plaintiff’s attorney fees, costs, expenses, and such

15              other relief, at law or in equity, to which Plaintiff may be entitled. 42
16
                U.S.C. §12205; 28 C.F.R. §36.505.
17
18
                                             Respectfully submitted.
19
20
21                                           Susan Marks
22                                           Attorney for Plaintiffs

23
     DATED: May 15, 2019
24
25
        s/Susan Marks
26      Susan Marks
27
28



                                               11
